DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9, 18, 26-29 have canceled. Claims 10, 19, and 24 have amended. Claims 10-17 and 19-25 are pending. All of the arguments and amendments have been thoroughly reviewed and considered.  An examiner’s amendment and reasons for allowance appears below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Roach on April 19, 2021.
The application has been amended as follows: 
(a)	The claim 10 was deleted and replaced with the following:
---10. (Currently Amended) A method for identifying a mitochondrial DNA deletion mutation in an individual, the method comprising: isolating cell-free DNA from a sample obtained from the individual; amplifying the cell-free DNA  to generate at least two amplification products of mitochondrial DNA from the cell- free DNA using at least two pairs of primers which hybridize to selected segments of a human mitochondrial DNA genome, wherein the at least two pairs of primers comprise at least a first primer pair 
	(b)	The claim 14 have been cancelled.
	(c)	The claim 19 was deleted and replaced with the following:
---19. (Currently Amended) A method for detecting mitochondrial DNA transfer, the method comprising the steps of: a) obtaining a plasma sample from a subject that has received a mesenchymal stem cell infusion from a donor; b) isolating cell-free DNA from- the plasma sample; c) amplifying the cell-free DNA  to generate at least two amplification products of mitochondrial DNA from the cell-free DNA using two or more pairs of primers which hybridize to selected segments of a reference human mitochondrial DNA genome subject and the donor: and d) analyzing the amplification products to determine if the mitochondrial DNA genome of the donor is present.---
	(d)	The claim 23 has been cancelled.


Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: Applicant’s amendment and arguments were found persuasive to obviate the rejections of the prior Office action.   The closest prior art has already been made of record in the prior Office actions.  Additionally, the claims 10-13, 15-17, 19-22, 24 and 25 when considered as a whole, were found to comprise elements that amounted to significantly more than the judicial exceptions of 35 USC 101 and therefore qualifies as eligible subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637